DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 07/13/2022.

Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 USC 102 have been considered but are moot in view of a new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2009/0042555 A1).
Consider claims 1 and 24:
Zhu discloses a method of wireless communication for a first node (see Fig. 1 and paragraph 0006, where Zhu describes a method for an IEEE 802.11 radio 12 which communicates with an IEEE 802.11 wireless access point 26; see paragraph 0008, where Zhu describes that the IEEE 802.11 radio 12 includes a digital signal processor), comprising: 
receiving an antenna adaptation command at the first node (see Fig. 1 and paragraph 0006, where Zhu describes that the IEEE 802.11 radio 12 receives a control signal from MAC coordination engine 24);
determining a first antenna combination of at least one transmit antenna and a second antenna combination of at least one receive antenna from a plurality of antenna combinations responsive to the antenna adaptation command (see Fig. 2 and paragraphs 0015-0017, where Zhu describes that the IEEE 802.11 radio 12 determines the number of antennas available for transmit at block 36, and determines the number of antennas available for receive at block 48; see paragraph 0006, where Zhu describes that the number of transmit antennas and the number of receive antennas are determined in response to the control signal from the MAC coordination engine 24), 
wherein the antenna adaptation command is valid for an antenna adaptation period (see paragraph 0020, where Zhu describes that the control signal from the MAC coordination engine 24 has a time period); 
transmitting from the first node through the first antenna combination to a remote node during the antenna adaptation period (see Fig. 2 and paragraph 0016, where Zhu describes that the IEEE 802.11 radio 12 transmits signal to the channel using the determined available transmit antennas at block 42; see Fig. 1 and paragraph 0006, where Zhu describes that the IEEE 802.11 radio 12 communicates with the IEEE 802.11 wireless access point 26; see paragraph 0020, where Zhu describes that the transmit operation is performed during the time period determined by the MAC coordination engine 24); 
receiving at the first node through the second antenna combination from the remote node during the antenna adaptation period (see Fig. 2 and paragraph 0017, where Zhu describes that the IEEE 802.11 radio 12 receives signal from the channel using the determined available receive antennas at block 54; see Fig. 1 and paragraph 0006, where Zhu describes that the IEEE 802.11 radio 12 communicates with the IEEE 802.11 wireless access point 26; see paragraph 0020, where Zhu describes that the receive operation is performed during the time period determined by the MAC coordination engine 24).
Consider claims 2 and 25: 
Zhu discloses the invention of claims 1 and 24 above. Zhu discloses: the node is a user equipment (UE) (see Fig. 1 and paragraph 0006, where Zhu describes that the IEEE 802.11 radio 12 is a device that communicates with an IEEE 802.11 wireless access point 26).
Consider claim 5: 
Zhu discloses the method of claim 1 above. Zhu discloses: the antenna adaptation period is a time slot (see paragraph 0020, where Zhu describes that the operation of determining the number of transmit and receive antennas is performed during the time period determined by the MAC coordination engine 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2009/0042555 A1), as applied to claims 1 and 24 above, and further in view of Manpo et al. (US 2018/0054263 A1).
Consider claims 3 and 26: 
Zhu discloses the invention of claims 1 and 24 above. Zhu does not specifically disclose: the first node is a base station.
Manpo discloses: a first node is a base station (see paragraph 0039, where Manpo describes that the radio unit 14 is a radio transceiver in a communication network; see paragraph 0205-0207, where Manpo describes that the radio transceiver may perform downlink communication).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the first node is a base station, as taught by Manpo to modify the method of Zhu in order to effectively reduce error, as discussed by Manpo (see paragraph 0018).
Consider claim 17: 
Zhu discloses the method of claim 1 above. Zhu does not specifically disclose: the transmitting and receiving comprises a full-duplex communication, and wherein the at least one transmit antenna is not associated with any receive antenna.
Manpo discloses: transmitting and receiving comprises a full-duplex communication (see paragraph 0060, where Manpo describes that the radio apparatus simultaneously transmits and receives signals), and at least one transmit antenna is not associated with any receive antenna (see Fig. 1 and paragraph 0043, where Manpo describes that the transmit antenna 11 is not associated with the receive antennas 12 and 13).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the transmitting and receiving comprises a full-duplex communication, and wherein the at least one transmit antenna is not associated with any receive antenna, as taught by Manpo to modify the method of Zhu in order to effectively reduce error, as discussed by Manpo (see paragraph 0018).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2009/0042555 A1), as applied to claim 1 above, and further in view of Bonthron et al. (US 2008/0100510 A1).
Consider claim 4: 
Zhu discloses the method of claim 1 above. Zhu does not specifically disclose: 1T4R and 2T8R transmit (T) and receive (R) antenna combinations.
Bonthron teaches: 1T4R and 2T8R transmit (T) and receive (R) antenna combinations (see Fig. 2B and paragraph 0052, where Bonthron describes a first antenna combination which includes one transmit antenna TX1 and four receive antennas RX1, RX2, RX3 and RX4, and a second antenna combination which includes one transmit antenna TX2 and four receive antennas RX1, RX2, RX3 and RX4).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: 1T4R and 2T8R transmit (T) and receive (R) antenna combinations, as taught by Bonthron to modify the method of Zhu in order to have super-resolution, as discussed by Bonthron (see paragraph 0008).
Consider claim 6: 
Zhu discloses the method of claim 1 above. Zhu does not specifically disclose: the antenna adaptation period is a plurality of time slots. 
Bonthron teaches: an antenna adaptation period is a plurality of time slots (see Fig. 5 and paragraph 0063, where Bonthron describes selecting antenna combinations in time periods τ1 and τ2).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the antenna adaptation period is a plurality of time slots, as taught by Bonthron to modify the method of Zhu in order to have super-resolution, as discussed by Bonthron (see paragraph 0008).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2009/0042555 A1), as applied to claim 1 above, and further in view of Ioffe et al. (US 2020/0178261 A1).
Consider claim 7: 
Zhu discloses the method of claim 1 above. Zhu does not specifically disclose: the antenna adaptation period is a bandwidth part switching period.
Ioffe teaches: an antenna adaptation period is a bandwidth part switching period (see paragraph 0111, where Ioffe describes that a bandwidth part switching time allows time to retune antennas).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the antenna adaptation period is a bandwidth part switching period, as taught by Ioffe to modify the method of Zhu in order to have sufficient time for adjustment, as discussed by Ioffe (see paragraph 0111).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2009/0042555 A1), as applied to claim 1 above, and further in view of Aceves (US 2008/0165797 A1).
Consider claim 8: 
Zhu discloses the method of claim 1 above. Zhu does not specifically disclose: the antenna adaptation period is a mini time slot.
Aceves teaches: an adaptation period is a mini time slot (see paragraph 0061, where Aceves describes a time slot is divided into a control mini-time slot and data mini-time slot, the control mini-time slot is used to update a wireless device).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the antenna adaptation period is a mini time slot, as taught by Aceves to modify the method of Zhu in order to have conflict-free communication, as discussed by Aceves (see paragraph 0016).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2009/0042555 A1), as applied to claim 1 above, and further in view of Gaal et al. (US 2012/0213154 A1).
Consider claim 9: 
Zhu discloses the method of claim 1 above. Zhu does not specifically disclose: the antenna adaptation command is based on a downlink control information (DCI) message.
	Gaal teaches: an antenna adaptation command is based on a downlink control information (DCI) message (see paragraph 0078, where Gaal describes that a UE may receive an antenna selection assignment contained within a downlink control information (DCI) message from a base station).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the antenna adaptation command is based on a downlink control information (DCI) message, as taught by Gaal to modify the method of Zhu in order to select optimal antenna port, as discussed by Gaal (see paragraph 0008).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2009/0042555 A1) in view of Gaal et al. (US 2012/0213154 A1), as applied to claim 9 above, and further in view of Hwang et al. (US 2021/0297997 A1).
Consider claim 10: 
Zhu in view of Gaal discloses the method of claim 9 above. Zhu does not specifically disclose: determining the first antenna adaptation command based on the first DCI format in the first time instance; and determining a second antenna adaptation command based on the second DCI format in the second time instance.
Hwang teaches: determining a first adaptation command based on a first DCI format in a first time instance; and determining a second adaptation command based on a second DCI format in a second time instance (see paragraphs 0008-0009, where Hwang describes that a UE receives a first downlink control information (DCI) format in a first duration, and receives a second DCI format in a second duration).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining the first antenna adaptation command based on the first DCI format in the first time instance; and determining a second antenna adaptation command based on the second DCI format in the second time instance, as taught by Hwang to modify the method of Zhu in order to efficiently receive a control, as discussed by Hwang (see paragraph 0023).
Consider claim 11: 
Zhu in view of Gaal and Hwang discloses the method of claim 10 above. Zhu does not specifically disclose: each DCI message in the plurality of DCI messages differs in a least one of a DCI decoding candidate and a DCI size.
Hwang teaches: each DCI message in the plurality of DCI messages differs in a least one of a DCI decoding candidate and a DCI size (see paragraph 0008, where Hwang describes that a first downlink control information (DCI) format received in a first duration among a duration of the active time may be different from a second DCI format received in a second duration among the duration of the active time).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: each DCI message in the plurality of DCI messages differs in a least one of a DCI decoding candidate and a DCI size, as taught by Hwang to modify the method of Zhu in order to efficiently receive a control, as discussed by Hwang (see paragraph 0023).

Claims 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2009/0042555 A1), as applied to claim 1 above, and further in view of Hwang et al. (US 2021/0297997 A1).
Consider claim 12: 
Zhu discloses the method of claim 1 above. Zhu does not specifically disclose: the antenna adaptation command is based on a media access control (MAC) control element (CE) message.
Hwang teaches: an adaptation command is based on a media access control (MAC) control element (CE) message (see paragraph 0128, where Hwang describes that a UE receives a MAC control element (CE)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the antenna adaptation command is based on a media access control (MAC) control element (CE) message, as taught by Hwang to modify the method of Zhu in order to efficiently receive a control, as discussed by Hwang (see paragraph 0023).
Consider claim 13: 
Zhu discloses the method of claim 1 above. Zhu does not specifically disclose: the antenna adaptation command is based on a radio-resource-control-based message.
Hwang teaches: an adaptation command is based on a radio-resource-control-based message (see paragraph 0079, where Hwang describes that a UE receives radio resource control (RRC) message).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the antenna adaptation command is based on a radio-resource-control-based message, as taught by Hwang to modify the method of Zhu in order to efficiently receive a control, as discussed by Hwang (see paragraph 0023).
Consider claim 18: 
Zhu discloses the method of claim 2 above. Zhu does not specifically disclose: determining a channel state information (CSI) feedback based on the determined combination of the at least one transmit antenna and the at least one receive antenna; and reporting the CSI feedback from the UE to a base station.
Hwang teaches: determining a channel state information (CSI) feedback based on the determined combination of the at least one transmit antenna and the at least one receive antenna; and reporting the CSI feedback from the UE to a base station (see paragraph 0152, where Hwang describes that a UE periodically reports channel state information (CSI) to a base station).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining a channel state information (CSI) feedback based on the determined combination of the at least one transmit antenna and the at least one receive antenna; and reporting the CSI feedback from the UE to a base station, as taught by Hwang to modify the method of Zhu in order to efficiently receive a control, as discussed by Hwang (see paragraph 0023).
Consider claim 19: 
Zhu discloses the method of claim 2 above. Zhu does not specifically disclose: determining a sounding reference signal (SRS) configuration based on the determined combination of the at least one transmit antenna and the at least one receive antenna; and transmitting an SRS based on the determined SRS configuration from the UE to a base station.
Hwang teaches: determining a sounding reference signal (SRS) configuration based on the determined combination of the at least one transmit antenna and the at least one receive antenna; and transmitting an SRS based on the determined SRS configuration from the UE to a base station (see paragraph 0152, where Hwang describes that a UE periodically reports sounding reference signal (SRS) to a base station).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining a sounding reference signal (SRS) configuration based on the determined combination of the at least one transmit antenna and the at least one receive antenna; and transmitting an SRS based on the determined SRS configuration from the UE to a base station, as taught by Hwang to modify the method of Zhu in order to efficiently receive a control, as discussed by Hwang (see paragraph 0023).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2009/0042555 A1), as applied to claim 1 above, and further in view of Zhou et al. (US 2007/0076784 A1).
Consider claim 14: 
Zhu discloses the method of claim 1 above. Zhu does not specifically disclose: the antenna adaptation command is for a first component carrier, and wherein the communicating at the node is over a second component carrier.
	Zhou teaches: an adaptation command is for a first component carrier, and the communicating at the node is over a second component carrier (see paragraph 0008, where Zhou describes a method in which a first carrier is used for error correction, and a second carrier is used for data communication).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the antenna adaptation command is for a first component carrier, and wherein the communicating at the node is over a second component carrier, as taught by Zhou to modify the method of Zhu in order to improve redundancy, as discussed by Zhou (see paragraph 0004).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2009/0042555 A1), as applied to claim 1 above, and further in view of Snider et al. (US 2011/0151768 A1).
Consider claim 15: 
Zhu discloses the method of claim 1 above. Zhu does not specifically disclose: a fallback antenna configuration for the first node is dependent upon the determined first and second combinations.
Snider teaches: a fallback antenna configuration for a first node is dependent upon determined first and second combinations (see paragraph 0051, where Snider describes that multiple TX and RX antennas can be used with some of the antennas being used as backup antennas).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a fallback antenna configuration for the first node is dependent upon the determined first and second combinations, as taught by Snider to modify the method of Zhu in order to communicate when jamming is occurring, as discussed by Snider (see paragraph 0051).
Consider claim 16: 
Zhu discloses the method of claim 1 above. Zhu does not specifically disclose: a fallback antenna configuration for the first node is independent of the determined first and second antenna combinations.
Snider teaches: a fallback antenna configuration for a first node is independent of determined first and second antenna combinations (see paragraph 0051, where Snider describes that multiple TX and RX antennas can be used with some of the antennas being used as backup antennas, and the device switches to the backup antennas when jamming is occurring that causes disruption).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a fallback antenna configuration for the first node is independent of the determined first and second antenna combinations, as taught by Snider to modify the method of Zhu in order to communicate when jamming is occurring, as discussed by Snider (see paragraph 0051).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2009/0042555 A1) in view of Manpo et al. (US 2018/0054263 A1), as applied to claim 26 above, and further in view of Meng (US 2018/0279231 A1).
Consider claim 27: 
Zhu in view of Manpo discloses the method of claim 26 above. Zhu does not specifically disclose: the processor is further configured to command the transceiver to transmit a message to a user equipment to identify to the user equipment that the base station is configured with the first antenna combination.
Meng teaches: a processor is further configured to command the transceiver to transmit a message to a user equipment to identify to the user equipment that the base station is configured with a first antenna combination (see paragraph 0010, where Meng describes that a user equipment receives, from a base station, a control information comprising antenna configuration).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the processor is further configured to command the transceiver to transmit a message to a user equipment to identify to the user equipment that the base station is configured with the first antenna combination, as taught by Meng to modify the method of Zhu in order to reduce path loss, as discussed by Meng (see paragraph 0008).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631